Citation Nr: 9911231	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connected paracervical muscle spasm.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 19, 1991 to 
August 16, 1995.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for paracervical 
muscle spasm with assignment of a noncompensable evaluation 
effective August 17, 1995.  

The veteran's claims file was transferred to the Boston, 
Massachusetts, RO for further adjudication in August 1998, as 
the veteran had moved.  

In March 1998, the Board remanded the veteran's claim for 
further development to include medical treatment records and 
a VA orthopedic examination.  

In January 1999 the RO affirmed the noncompensable evaluation 
for paracervical muscle spasm.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's neck condition is manifested by pain, 
stiffness, crepitation, and tenderness on movement.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 
percent for service-connected paracervical muscle spasm have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In October 1995 the veteran filed an initial claim for VA 
benefits for service connection for hepatitis B, lower back 
problems, neck problems, cysts, and vision loss.  By rating 
decision in April 1996, the RO granted, in pertinent part, 
service connection for paracervical muscle spasm with 
assignment of a noncompensable evaluation effective October 
17, 1995, the day after his separation from active service.  
The RO noted that the veteran was treated for cervical muscle 
spasm and associated occipital headaches during service.  

A VA examination for the spine was conducted in December 
1995.  A history of back and neck injury during service while 
lifting tents and other heavy items was indicated.  The 
veteran's neck had pain with motion.  The veteran indicated 
that if he had to sit for a prolonged length of time, he 
developed pain in his neck, which developed into a lower 
occipital headache, unrelieved by medication.  Range of 
motion testing showed flexion to 50 degrees, extension of 50 
degrees, lateroflexion to 45 degrees, and rotation to 45 
degrees.  The examiner noted tenderness with motion and 
crepitation with motion of the cervical spine.  A diagnosis 
of paracervical muscle spasm with prolonged sitting or 
sleeping incorrectly, with no evidence of radiculopathy and 
no limitation of motion of the cervical spine, with bilateral 
paracervical palpable muscle spasm.  

VA rehabilitation records in January 1996 indicated a long 
history of neck pain.  The veteran described the pain as 
aching pain along the paravertebral bodies, with no burning, 
stinging or stabbing.  The examiner recorded an assessment of 
myofascial pain syndrome.  The veteran returned in February 
1996 and noted increased range of motion since the previous 
visits due to neck exercises and heat/cold applications.  The 
examiner again recorded an assessment of chronic neck 
myofascial pain.  

In his notice of disagreement, received in April 1996, the 
veteran stated that the VA examiner who performed his 
examination for compensation purposes was very 
unprofessional.  The veteran reported that a specific muscle 
disease was found on two subsequent examinations at the VA 
hospital in Salt Lake City.  He stated that he experienced 
significant pain and had partially limited range of motion in 
his neck.  

Medical records from the veteran's university health center, 
dated in June 1996, indicated a history of a neck injury in 
1993 during military service.  Since that time the veteran 
indicated that he had neck pain, which caused headaches.  The 
veteran stated that he woke up most mornings with pain in his 
neck area and by the end of the day, the pain radiated into 
the trapezius muscles and caused a headache.  Physical 
examination showed cervical range of motion intact with pain 
on lateral movement.  The examiner noted two symmetric tender 
points over the upper trapezius border.  The trapezius 
muscles were very tight.  An assessment of chronic pain 
syndrome, secondary to chronic recurrent paraspinal muscle 
spasm and trapezius muscle spasms leading to a muscle tension 
headache.  

At a hearing before an RO hearing officer in October 1996, 
the veteran testified that he began to have neck problems in 
1993 after he was forced to remain in a constant position for 
three days in a hole.  While in service, the veteran sought 
treatment from an Army osteopath in Germany, who used 
manipulation and exercises to help the veteran cope with the 
pain in his neck.  Transcript, p. 1.  The veteran testified 
that while on terminal leave in September 1995 he was treated 
at the emergency room at Pocatello Regional Medical Center 
for his neck pain.  Transcript, p. 2.  The veteran reported 
treatment at the rehabilitation clinic at the VA hospital.  
He indicated that he was provided with exercises and 
medication for treatment of his neck condition.  
Transcript, pp. 2-3.  The veteran also reported treatment for 
his neck at his school health clinic.  Transcript, p. 3.  He 
indicated that he also saw a chiropractor, who reported some 
limited motion to the left and a pinched nerve in the neck.  
Transcript, p. 6.  The veteran testified that he had pain and 
extreme stiffness in his neck, which sometimes caused him to 
stay home.  Transcript, p. 5.  




In March 1998, the Board remanded the veteran's claim for 
further development to include medical treatment records and 
a VA orthopedic examination.  In April 2, 1998, the RO 
requested the veteran identify all medical treatment since 
December 1995 and submit any other evidence relevant to his 
claim.  

The record contains a notice to the veteran of a scheduled VA 
fee basis examination in November 1998.  The veteran was 
informed that failure to report for the examination would 
cause VA to consider the claim without the benefit of 
evidence from the examination, which might be material to the 
outcome of his claim.  The veteran failed to report for the 
examination and did not provide any indication of the reason 
for such failure.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where the issue is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on facts 
found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In selecting a 
diagnostic code number for a disease, preference is given to 
the number assigned to the disease itself.  38 C.F.R. § 4.27 
(1998).  

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  However, unlike 
in original compensation claims, when the claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

The issue in the instant case is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability.  Decisions on such 
claims require review of the entire record, and not solely 
the most recent evidence.  See Fenderson supra.  The review, 
undertaken by the Board in such cases, is more closely 
analogous to review of an original claim, rather than a claim 
for an increased evaluation, as to what evidence is to be 
considered.  Therefore, the Board will decide the veteran's 
claim based on the evidence of record.  

In addition, the Board notes that the record shows that the 
veteran was notified by the RO that failure to report for the 
VA examination would result in a decision on his claim based 
on the evidence of record.  In light of this notice, a denial 
under 38 C.F.R. § 3.655(b) would be prejudicial to the 
veteran, absent a remand to the RO for further development.  
However, as the Board will consider all evidence of record, 
the veteran has not been prejudiced.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the Schedule, limitation of motion of the cervical 
spine warrants a 10 percent evaluation for slight limitation, 
20 percent for moderate limitation and 30 percent for severe 
limitation.  In every instance where the Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1998).

Under the Schedule, a 30 percent evaluation may be assigned 
for favorable ankylosis of the cervical spine.  A 40 percent 
evaluation may be assigned for unfavorable ankylosis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

In the instant case, although the VA examiner in December 
1995 noted no limitation of motion, tenderness on motion and 
crepitation were noted.  The veteran has reported neck pain 
with motion and extended periods of sitting.  
VA rehabilitation records, and medical treatment records from 
the veteran's university have indicated a diagnosis of 
chronic myofascial pain syndrome.  On physical examination in 
June 1996, the university physician noted pain on lateral 
movement.  

The Board finds that the veteran's neck condition is more 
closely analogous to the level of impairment contemplated in 
a 10 percent evaluation with application of 38 C.F.R. §§ 
4.40, 4.45.  Although no limitation of motion was indicated, 
pain on motion, crepitation, tenderness, stiffness were 
indicated as was a diagnosis of chronic pain syndrome, 
thereby supporting a grant of a 10 percent evaluation.  See 
Deluca, 8 Vet. App. 202.  

As the Board noted earlier, this case involves an appeal the 
initial evaluation assigned for the appellant's cervical 
spine disability upon a grant of entitlement to service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board finds that the appellant's symptomatology has 
apparently been in progress since the grant of compensation, 
thereby warranting benefits effective from August 17, 1995.  

Assignment of staged ratings, however, for the service-
connected paracervical muscle spasm, is not appropriate.

As moderate limitation of motion of the cervical spine has 
not been shown by the evidentiary record, assignment of the 
next higher evaluation of 20 percent under diagnostic code 
5290 is not warranted.  Also, favorable ankylosis of the 
cervical spine is not a clinical feature of the appellant's 
neck disability, thereby precluding a grant of a 30 percent 
evaluation under diagnostic code 5287.

The Board notes that the appellant's cervical disability has 
not rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care.  The granted 10 percent schedular 
evaluation adequately compensates him for the nature and 
extent of severity of his neck impairment.  No basis has been 
presented upon which to predicate a referral of the case to 
the Director of the VA Compensation and Pension Service for 
consideration of an evaluation in excess of the granted 10 
percent on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an initial evaluation of 10 percent for 
paracervical muscle spasm is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

